Exhibit 10.1

 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of December, 2006 by and between HORIZON BANK, N.A. (the “Bank”), a
national banking association organized under the laws of the United States of
America, HORIZON BANCORP (the “Holding Company”) a corporation formed under the
laws of the State of Indiana and a registered bank holding company (jointly
referred to herein as the “Company”) and CRAIG M. DWIGHT (the “Executive”), a
resident of the State of Indiana,
 
W I T N E S S E T H:
 
WHEREAS, Bank is a wholly-owned subsidiary of the Holding Company; and
 
WHEREAS, the Executive is currently employed as an employee-at-will by the
Company and is currently serving as the President and Chief Executive Officer of
the Holding Company and as Chairman and Chief Executive Officer of the Bank; and
 
WHEREAS, the Company desires to continue the employment of the Executive, and
the Executive desires to continue to be employed by the Company, in accordance
with the provisions of this Agreement; and
 
WHEREAS, in addition to the employment provisions contained herein, the Company
and the Executive have agreed to certain restrictions, covenants, agreements and
severance payments, as set forth in this Agreement; and
 
WHEREAS, the Executive is willing to commit to continue in the performance of
such services for the Company upon the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements and obligations contained herein, the continued employment
of the Executive by the Company pursuant to this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive, each intending to be legally bound,
hereby agree as follows:
 
Section 1.
Employment; Term.

 
(a) Employment. Unless terminated earlier as provided herein, the Company hereby
agrees to employ the Executive, and the Executive hereby agrees to be employed
by the Company, on a full-time basis in accordance with the provisions of this
Agreement.
 
(b) Term. Unless terminated earlier as provided herein, the initial term of the
Executive’s employment with the Company hereunder will begin on the date of this
Agreement and will end on the date which is three years following the date
hereof; provided, however, that on each annual anniversary of the date of this
Agreement until the year in which the Executive attains age 63, the Executive’s
term of employment will be extended for an additional one-year period beyond the
then-effective expiration date, upon the same agreements, covenants and
provisions set forth herein, unless at least 60 days prior to the expiration of
any one-year period
 


 

--------------------------------------------------------------------------------




during the term thereof, the Company delivers to the Executive written notice
that the term of this Agreement will not be so extended for a one-year period
(the initial term of this Agreement and all extensions thereof, if any, are
hereinafter referred to individually and collectively as the “Term”).
 
Section 2.
Position; Duties; Responsibilities.

 
(a) Position. During the Term, the Executive will be the Chairman and Chief
Executive Officer of the Bank and the President and Chief Executive Officer of
the Holding Company and will perform such duties and responsibilities as may be
assigned by the board of directors of the Bank or the Holding Company and which
are not unreasonably inconsistent with the duties currently being performed by
the Executive.
 
(b) Duties and Responsibilities. During the Term, the Executive will devote
substantially all business time, attention and energy, and reasonable best
efforts, to the interests and business of the Bank, the Holding Company and
their affiliates and subsidiaries (collectively “Affiliates”) and to the
performance of the Executive’s duties and responsibilities on behalf of the
Company and Affiliates. The Executive may use his discretion in fixing the hours
and schedule of work consistent with the proper discharge of the Executive’s
duties. The Executive, subject to the direction and control of the board of
directors of the Bank and of the Holding Company, will have all power and
authority commensurate with the Executive’s status and necessary to perform his
duties hereunder. During the Term the Executive will not serve on the board of
directors of any for-profit organization without the prior consent of the
Holding Company’s board of directors (‘Board”).
 
(c) Working Conditions. So long as the Executive is employed by the Company
pursuant to this Agreement, the Executive will be entitled to office space and
working conditions consistent with his position as President and Chief Executive
Officer of the Holding Company and Chairman and Chief Executive Officer of the
Bank. The Company will provide the Executive with such assistance and working
accommodations as are suitable to the character of his positions with the
Company and as are adequate for the performance of the Executive’s duties. The
Executive will not be required to be absent from the location of the principal
executive offices of the Company on travel status or otherwise more than 30 days
in any calendar year. The Company will not, without the written consent of the
Executive, relocate or transfer Executive to a location more than 30 miles from
his principal residence.
 
Section 3.
Compensation and Employee Benefits.

 
(a) Base Salary. During the Term, for all services rendered to or on behalf of
the Company by the Executive in all capacities pursuant to this Agreement or
otherwise, the Company will pay to the Executive an annual base salary equal to
the amount being paid the Executive as of the date of this Agreement (the “Base
Salary”), and will be adjusted in accordance with this Section. At approximately
annual intervals, after the end of each fiscal year of the Bank during the Term,
the Board will review, or will cause to be reviewed, the Base Salary payable to
the Executive, giving attention to all factors that the Board deems pertinent,
including, without limitation, any recommendations of the Board or the
compensation committee of the
 


2

--------------------------------------------------------------------------------




Board, the performance of the Bank, the Holding Company and their Affiliates,
the performance of the Executive and the compensation practices inside and
outside of the Company. The Board will, after such annual review, determine the
Base Salary to be paid until the completion of the next annual review, but such
new Base Salary will not be less than the Base Salary as of the date hereof. The
Base Salary will be paid to the Executive in accordance with the Bank’s usual
and customary payroll practices applicable to its employees generally.
 
(b) Incentive Compensation. During the Term, the Executive will be entitled to
participate in all incentive compensation plans and programs in effect from time
to time and generally available to executive officers of the Company, subject to
the terms and conditions of such plans and programs.
 
(c) Employee Benefit Plans. During the Term, the Executive will be entitled to
participate in all employee benefit plans and programs in effect from time to
time and generally available to executive officers of the Company, subject to
the terms and conditions of such plans and programs.
 
(d) Other Policies. All other matters relating to the employment of the
Executive by the Company not specifically addressed in this Agreement, or in the
plans and programs referenced above (including, without limitation, vacation,
sick and other paid time off), will be subject to the employee handbooks, rules,
policies and procedures of the Company in effect from time to time.
 
(e) Taxes and Other Amounts. All taxes (other than the Company’s portion of FICA
taxes) on the Base Salary and other amounts payable to the Executive pursuant to
this Agreement or any plan or program will be paid by the Executive. The Company
will be entitled to withhold from the Base Salary and all other amounts payable
to the Executive pursuant to this Agreement or any plan or program (i)
applicable withholding taxes, and (ii) such other amounts as may be authorized
by the Executive in writing.
 
(f) Acknowledgment by the Executive. Notwithstanding anything herein to the
contrary, the Executive hereby understands, acknowledges and agrees that the
Bank or Holding Company may, each in its sole discretion, amend, modify, freeze,
suspend or terminate any or all of the incentive compensation, stock option,
employee benefit and other plans and programs referenced herein at any time and
from time to time in the future as provided in such plans and programs.
Provided, however, that any such amendment, modification, freezing, suspension
or termination will not affect any of the Executive’s vested or accrued benefits
under any such plans or programs.
 
Section 4.
Termination of Employment.

 
Subject to the respective continuing obligations of the parties hereto set forth
in this Agreement, the Executive’s employment with the Company may be terminated
during the Term in any of the following ways:
 


3

--------------------------------------------------------------------------------




(a) Termination by the Company for Cause. The Company, upon written notice to
the Executive, may terminate the Executive’s employment with the Company
immediately (except as otherwise expressly provided herein with respect to the
Executive’s limited right to cure) for Cause. For purposes of this Section 4,
“Cause” is defined as any of the following which, in the case of (iii) below,
has not been expressly consented to in advance by the Company in writing:
 
(i) An intentional act of fraud, embezzlement, theft, or personal dishonesty;
willful misconduct, or breach of fiduciary duty involving personal profit by the
Executive in the course of his employment. No act or failure to act will be
deemed to have been intentional or willful if it was due primarily to an error
in judgment or negligence. An act or failure to act will be considered
intentional or willful if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the best interest of
the Company or Affiliates;
 
(ii) Intentional wrongful damage by the Executive to the business or property of
the Company or any Affiliates, causing material harm to the Company or any
Affiliates;
 
(iii) Breach by the Executive of any provision of this Agreement, as in effect
from time to time with the Company (other than a breach justifying termination
pursuant to any other provision of this subsection 4(a));
 
(iv) Gross negligence or insubordination by the Executive in the performance of
his duties, or the Executive’s refusal or repeated failure to carry out lawful
directives of the Board;
 
(v) Removal or permanent prohibition of the Executive from participating in the
conduct of the affairs of the Bank or its Affiliates by an order issued under
subsection 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 USC §§
1818(e)(4) and (g)(1).
 
(b) Termination by the Company Without Cause. The Company, upon not less than 30
days prior written notice to the Executive, may terminate the Executive’s
employment with the Company without Cause.
 
(c) Termination by the Executive for Good Reason. The Executive, upon written
notice to the Company, may terminate his employment with the Company immediately
(except as otherwise expressly provided herein with respect to the Company’s
limited right to cure) for Good Reason. For purposes of this Section 4, “Good
Reason” means the occurrence of any of the following events, which has not been
expressly consented to in advance by the Executive in writing:
 
(i) The requirement that the Executive move his office to a location more than
30 miles from his principal residence;
 


4

--------------------------------------------------------------------------------




(ii) A reduction of ten percent or more in the Executive’s then current annual
Base Salary, unless part of an institution-wide reduction and proportionate to
the reduction in the Base Salary of all other executive officers of the Company;
 
(iii) The removal of the Executive from participation in any incentive
compensation or performance-based compensation plans unless the Company
terminates participation in the plan or plans with respect to all other
executive officers of the Company;
 
(iv) The taking of any action by the Bank or Holding Company which would
directly or indirectly reduce any material benefit plan or program or deprive
the Executive of any such benefit enjoyed by him, unless part of an
institution-wide reduction and applied similarly to all other executive officers
of the Company;
 
(v) The assignment to the Executive of duties and responsibilities materially
different from those normally associated with his position as referenced in
Section 2;
 
(vi) A material diminution or reduction in the Executive’s responsibilities or
authority (including reporting responsibilities) in connection with his
employment with the Company;
 
(vii) A material reduction in the secretarial or administrative support of the
Executive; or
 
(viii) Breach by the Company of any provision of this Agreement, as in effect
from time to time with the Executive, other than a breach justifying termination
pursuant to any other provision of this subsection 4(c).
 
(d) Termination by the Executive Without Good Reason. The Executive, upon not
less than 30 days prior written notice to the Bank, may terminate his employment
with the Company without Good Reason.
 
(e) Termination in the Event of Death or Disability. The Executive’s employment
hereunder will terminate immediately upon the death of the Executive. The
Executive’s employment with the Company may be terminated by the Company in the
event of the occurrence of a Disability of the Executive. For purposes hereof, a
“Disability” is defined as the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. If, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months, the
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan sponsored by the Company, the
Executive will be deemed to be Disabled. The Compensation Committee of the Board
will be the sole and final judge of whether the Executive is Disabled for
purposes of this Agreement, after consideration of any evidence it may require,
including the reports of any physician or physicians it may designate.
 


5

--------------------------------------------------------------------------------




(f) Termination by the Executive in the Event of a Change in Control.
 
(i) Following a Change in Control (as hereinafter defined), the Executive, upon
30 days prior written notice to the Company, may terminate his employment with
the Company immediately upon the occurrence of any of the following events after
a Change in Control, unless the Executive consents in writing to the occurrence
of any such events:
 
(A) the assignment to the Executive of duties or responsibilities that are
inconsistent with the Executive’s positions as Chairman and Chief Executive
Officer of the Bank and President and Chief Executive Officer of the Holding
Company, or a substantial reduction in the nature or status of the Executive’s
duties and responsibilities from those in effect immediately prior to a Change
in Control;
 
(B) a reduction by the Company in the Executive’s Base Salary in effect on the
date preceding the date of the Change in Control;
 
(C) the Company requires the Executive to be based anywhere other than the
location at which he was based immediately prior to the Change in Control; or
 
(D) the failure by the Bank or Holding Company to continue to provide the
Executive with benefits substantially similar to those described in subsections
3(b), (c) and (d) which are provided to the Executive immediately prior to a
Change in Control.
 
(ii) Following a Change in Control (as hereinafter defined), the Executive, upon
written notice to the Company, may terminate his employment with the Company,
during a 30-day period beginning on a date six months following the date of the
Change in Control and ending at midnight on the date that is six months and 30
days following the date of the Change in Control.
 
(g) Termination by the Company Upon a Change in Control. The Company, upon 30
days prior written notice to the Executive, may terminate the Executive’s
employment with the Company during the six-month period immediately following a
Change in Control.
 
(h) Notice of Termination. Any termination of the Executive’s employment with
the Company as contemplated by this Section 4, except in the event of the
Executive’s death, will be communicated by a written “Notice of Termination” by
the terminating party to the other party hereto. Any Notice of Termination will
indicate the specific provisions of this Agreement relied upon and, if
applicable, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination. The last day of the Executive’s
employment with the Company will be referred to herein as the “Date of
Termination.”
 
(i) Limited Right to Cure by the Company and the Executive.
 


6

--------------------------------------------------------------------------------




(i) In the event that the Company desires to terminate the Executive’s
employment for Cause pursuant to subsection 4(a)(iii), the Company will first
deliver to the Executive a written notice which will (A) indicate the specific
provisions of this Agreement relied upon for such termination, (B) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination, and (C) describe the steps, actions, events or other items
that must be taken, completed or followed by the Executive to correct or cure
the basis for such termination. The Executive will then have 30 days following
the effective date of such notice to fully correct and cure the basis for the
termination of his employment. If the Executive does not fully correct and cure
the basis for the termination of his employment within such 30-day period, then
the Company will have the right to terminate the Executive’s employment with the
Company immediately for Cause upon delivering to the Executive a written Notice
of Termination and without any further cure period. Notwithstanding the
foregoing, the Executive will be entitled to so correct and cure only a maximum
of two times during any calendar year.
 
(ii) In the event that the Executive desires to terminate his employment with
the Company for Good Reason pursuant to subsection 4(c) or upon a Change in
Control pursuant to subsection 4(f), the Executive will first deliver to the
Company a written notice which will (A) indicate the specific provisions of this
Agreement relied upon for such termination, (B) set forth in reasonable detail
the facts and circumstances claimed to provide a basis for such termination, and
(C) describe the steps, actions, events or other items that must be taken,
completed or followed by the Company to correct or cure the basis for such
termination. The Company will then have 30 days following the effective date of
such notice to fully correct and cure the basis for the termination of the
Executive’s employment. If the Company does not fully correct and cure the basis
for the termination of the Executive’s employment within such 30-day period,
then the Executive will have the right to terminate his employment with the
Company immediately upon delivering to the Company a written Notice of
Termination and without any further cure period. Notwithstanding the foregoing,
the Company will be entitled to so correct and cure only a maximum of two times
during any calendar year.
 
(j) Change in Control. For purposes of this Agreement, a “Change in Control”
will be deemed to have occurred if the conditions or events set forth in any one
or more of the following subsections occur:
 
(i) Any merger, consolidation or similar transaction which involves the Bank or
Holding Company and in which persons who are the shareholders of the Bank or
Holding Company immediately prior to the transaction own, immediately after the
transaction, shares of the surviving or combined entity which possess voting
rights equal to or less than 50 percent of the voting rights of all shareholders
of such entity, determined on a fully diluted basis;
 
(ii) Any sale, lease, exchange, transfer or other disposition of all or any
substantial part of the consolidated assets of the Bank or Holding Company;
 


7

--------------------------------------------------------------------------------




(iii) Any tender, exchange, sale or other disposition (other than disposition of
the stock of the Holding Company or the Bank in connection with bankruptcy,
insolvency, foreclosure, receivership or other similar transactions) or purchase
(other than purchases by the Holding Company or any Holding Company or Bank
sponsored employee benefit plan, or purchases by members of the board of
directors of the Holding Company or the Bank) of shares which represent more
than 25 percent of the voting power of the Holding Company or the Bank; or
 
(iv) During any period of two consecutive years individuals who at the date of
this Agreement constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election of each director at the beginning of the
period has been approved by directors representing at least a majority of the
directors then in office.
 
Notwithstanding the foregoing, a Change in Control (A) will not occur as a
result of the issuance of stock by the Holding Company in connection with any
public offering of its stock; (B) will not be deemed to have occurred with
respect to any transaction unless such transaction has been approved or shares
have been tendered by a majority of the shareholders who are not Section 16(b)
Persons; or (C) will not occur due to stock ownership by the Horizon Bancorp
Employees’ Stock Bonus Plan Trust, which forms a part of the Horizon Bancorp
Employees’ Stock Bonus Plan or any other employee benefit plan.
 
“Section 16(b)” Person means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions which involve equity
securities of the Holding Company.
 
Section 5.
Payment Upon Termination of Employment.

 
Upon the termination of the Executive’s employment with the Company pursuant to
Section 4, the Executive will receive the following:
 
(a) Termination by the Company for Cause, by the Executive Without Good Reason
or Due to Death or Disability of the Executive. Upon the termination of the
Executive’s employment by the Company for Cause pursuant to subsection 4(a), by
the Executive without Good Reason pursuant to subsection 4(d) or in the event of
termination due to the death or disability of the Executive pursuant to
subsection 4(e), the Company will pay or provide to the Executive the following
amounts and benefits:
 
(i) that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with normal payroll practices;
 
(ii) all amounts that have vested or accrued prior to the Date of Termination
under all incentive compensation or employee benefit plans of the Bank or
Holding Company in accordance with the provisions of such plans; and
 
(iii) notwithstanding the foregoing, all options granted to the Executive to
purchase shares of common stock of the Holding Company and all shares of
restricted
 


8

--------------------------------------------------------------------------------




stock of the Holding Company (whether such options and restricted shares are
vested or unvested) shall be treated in accordance with the applicable plan and
award agreement(s) between the Holding Company and the Executive.
 
It is noted that nothing in this Agreement will serve to prevent the Executive
from receiving long term disability payments from the Company’s long term
disability program, if any, if the Executive is otherwise eligible to receive
benefits under such a program.


(b) Termination by the Company Without Cause or by the Executive With Good
Reason and Termination by the Executive or the Company Upon a Change in Control.
Upon the termination of the Executive’s employment by the Company without Cause
pursuant to subsection 4(b) or upon a Change in Control pursuant to subsection
4(g), or by the Executive with Good Reason pursuant to subsection 4(c) or upon a
Change in Control pursuant to subsection 4(f), the Company will pay or provide
to the Executive the following amounts and benefits:
 
(i) that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with normal payroll practices;
 
(ii) an amount equal to two times the Executive’s annual Base Salary in effect
as of the date immediately preceding the Date of Termination plus an amount
equal to the Executive’s Bonus paid or payable for the last two calendar years
preceding the Date of Termination, payable in a single sum as of the date of the
first payroll that is not less than 60 days following the Date of Termination,
or as soon as administratively practicable thereafter;
 
(iii) continued participation in the group health insurance and group life
insurance benefits which the Executive would have been eligible to participate
in or receive on the day prior to the Date of Termination (“Insurance Programs”)
beginning on the Date of Termination and continuing for a period of two years,
but only to the extent the Executive continues to qualify for participation
therein. The Company will obtain a fully-insured group health insurance policy
and group life insurance benefits for the Executive if he is not permitted to
continue participation in those Insurance Programs for a period of two years
from the Date of Termination;
 
(iv) all amounts that have vested or accrued prior to the Date of Termination
under all incentive compensation or employee benefit plans of the Holding
Company or Bank in accordance with the provisions of such plans; and
 
(v) cash reimbursement for reasonable expenses (as determined by the Board in
its sole discretion) actually incurred by the Executive in searching for new
employment during the two-year period following the Date of Termination and
limited to no greater than $30,000. Each reimbursement will be paid to the
Executive within 30 days following the receipt by the Company of a valid claim
substantiating the expense; and
 


9

--------------------------------------------------------------------------------




(vi) notwithstanding the foregoing, all options granted to the Executive to
purchase shares of common stock of the Holding Company and all shares of
restricted stock of the Holding Company (whether such options and restricted
shares are vested or unvested) shall be treated in accordance with the
applicable plan and award agreement(s) between the Holding Company and the
Executive.
 
(c) Delay of Payment of Benefits in Certain Circumstances.
 
(i) Separation from Service. “Separation from Service” means the date on which
the Executive dies, retires or otherwise experiences a Termination of Employment
with the Company. Provided, however, a Separation from Service does not occur if
the Executive is on military leave, sick leave or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six months, or if the leave is for a longer period, so
long as the individual’s right to reemployment with the Company is provided
either by statute or by contract. If the period of leave exceeds six months and
the Executive’s right to reemployment is not provided either by statute or
contract, there will be a Separation from Service on the first date immediately
following such six-month period. The Executive will incur a “Termination of
Employment” when a termination of employment is incurred under Proposed Treasury
Regulation 1.409A-1(h)(ii) or any final version of such Proposed Regulation.
 
(ii) Suspension of Payments to Specified Employees. To the extent such
suspension is required by Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) or Treasury Regulations issued pursuant to Code Section 409A,
if an amount is payable to the Executive due to the Executive’s Separation from
Service for a reason other than the Executive’s death, and if at the time of the
Separation from Service the Executive is a “Specified Employee,” payment of all
amounts to the Executive under the Plan will be suspended for six months
following such Separation from Service. The Executive will receive payment of
such amounts on the first day following the six-month suspension period.
 
(A) A “Specified Employee” means an individual who is a “Key Employee” of the
Company at a time when the Holding Company’s stock is publicly traded on an
established securities market. The Executive will be a Specified Employee on the
first day of the fourth month following any “Identification Date” on which the
Executive is a Key Employee.
 
(B) The Executive is a “Key Employee” if at any time during the 12-month period
ending on an Identification Date the Executive is: (i) an officer of the Company
having annual compensation greater than $130,000 (as adjusted in the same manner
as under Code Section 415(d) except that the base period will be the calendar
quarter beginning July 1, 2001, and any increase under this sentence which is
not a multiple of $5,000 will be rounded to the next lower multiple of $5,000);
(ii) a five-percent owner of the Company; or (iii) a one-percent owner of the
Company having an annual compensation greater than $150,000. For
 


10

--------------------------------------------------------------------------------




purposes of determining whether an Executive is an officer under clause (i), nor
more than 50 employees (or, if lesser, the greater of three or ten percent of
the employees) will be treated as officers, and those categories of employees
listed in Code Section 414(q)(5) will be excluded.
 
(C) The “Identification Date” for purposes of this Agreement is December 31 of
each calendar year.
 
(d) Certain Limitations. All amounts payable to the Executive pursuant to this
Section 5 will be subject to the following limitations:
 
(i) amounts payable pursuant to this subsection will be subject to the terms of
subsection 13(q) and paid only so long as the Executive is not in breach of any
of the provisions of this Agreement; and
 
(ii) payment will be made pursuant to this subsection only if the Executive
executes a release of claims satisfactory to the Bank.
 
(e) Waiver of Other Rights. In consideration of the payments and benefits
provided for in this Section, the Executive (i) hereby waives any right to, and
agrees not to file any claim for, unemployment compensation in the event of any
termination of his employment with the Company, and (ii) hereby waives any right
to, and agrees not to file any claim for, any severance pay or other
compensation to which he may be entitled under federal labor law.
 
Section 6.
Non-Disclosure; Return of Confidential Information and Other Property.

 
(a) Access to Confidential Information. The Executive understands, acknowledges
and agrees that during the course of his employment with the Company he has
gained or will gain information regarding, knowledge of and familiarity with the
Confidential Information (as hereinafter defined) of the Company and any
Affiliates and that if the Confidential Information was disclosed by the
Executive, the Company or Affiliate would suffer irreparable damage and harm.
The Executive understands, acknowledges and agrees that the Confidential
Information derives substantial economic value from, among other reasons, not
being known or readily ascertainable by proper means by others who could obtain
economic value therefrom upon disclosure. The Executive acknowledges and agrees
that the Company and all Affiliates use reasonable means to maintain the secrecy
and confidentiality of the Confidential Information.
 
(b) Non-Disclosure. At all times while the Executive is employed by the Company
or any Affiliate, and at all times thereafter, the Executive will not (i)
directly or indirectly disclose, provide or discuss any Confidential Information
with or to any Person other than those directors, officers, employees,
representatives and agents of the Company and any Affiliates who need to know
such Confidential Information for a proper corporate purpose, and (ii) directly
or indirectly use any Confidential Information (A) to compete against the
Company or any Affiliates, or (B) for the Executive’s own benefit or for the
benefit of any Person other than the Company or any Affiliate.
 


11

--------------------------------------------------------------------------------




(c) Confidential Information Defined. For purposes of this Agreement, the term
“Confidential Information” means any and all:
 
(i) materials, records, data, documents, lists, writings and information
(whether in writing, printed, verbal, electronic, computerized, on disk or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow, assets,
liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers,
relationships and/or customers of the Company or any Affiliate that are
confidential, proprietary or not otherwise publicly available, in any event not
without a breach of this Agreement, or (B) that the Company or any Affiliate has
deemed confidential, proprietary or nonpublic;
 
(ii) trade secrets of the Company or any Affiliate, as defined in Indiana Code
Section 24-2-3-2, as amended, or any successor statute; and
 
(iii) any and all copies, summaries, analyses and extracts which relate or refer
to or reflect any of the items set forth in (i) or (ii) above. The Executive
agrees that all Confidential Information is confidential and is and at all times
will remain the property of, as applicable, the Company or any of the
Affiliates.
 
(d) Definition of Person. For purposes of this Agreement, the term “Person” will
mean any natural person, proprietorship, partnership, corporation, limited
liability corporation, bank, organization, firm, business, joint venture,
association, trust or other entity and any government agency, body or authority.
 
(e) Return of Confidential Information and Other Property. The Executive
covenants and agrees:
 
(i) to keep all Confidential Information subject to the Company’s or any
Affiliate’s custody and control and to promptly return to the Company or the
appropriate Affiliate all Confidential Information that is still in the
Executive’s possession or control at the termination of the Executive’s
employment with the Company; and
 
(ii) promptly upon termination of the Executive’s employment with the Company,
to return to the Company, at the Company’s principal office, all vehicles,
equipment, computers, credit cards and other property of the Company and to
cease using any of the foregoing.
 
Section 7.
Non-Competition.

 
(a) Agreement Not to Compete. The Executive hereby understands, acknowledges and
agrees that, by virtue of his positions with the Company and any Affiliates, the
Executive has and will have advantageous familiarity and personal contacts with
the customers, wherever located, of the Company and any Affiliates and has and
will have advantageous familiarity with the business, operations and affairs of
the Company and any Affiliates. In addition, the Executive understands,
acknowledges and agrees that the business of the Company and its
 


12

--------------------------------------------------------------------------------




Affiliates is highly competitive. Accordingly, at all times while the Executive
is employed by the Company and for a two-year period following the termination
of the Executive’s employment with the Company, the Executive will not, in any
county in which the Holding Company or the Bank has an office (such counties to
be limited, in the event of a Change in Control, to those counties in which the
Holding Company or the Bank have an office and not also limited by the counties
in which the acquiring company and its other affiliates have an office),
directly or indirectly, or individually or together with any other Person, as
owner, shareholder, investor, member, partner, proprietor, principal, director,
officer, employee, manager, agent, representative, independent contractor,
consultant or otherwise:
 
(i) Engage in or assist another Person in engaging in, or use or permit his name
to be used in connection with, any business, operation or activity which
competes with any business, operation or activity conducted or proposed to be
conducted by the Company or any Affiliates or which is in the same or a similar
line of business as the Company or any Affiliates, at any time during the
Executive’s employment with the Company or any Affiliates or during such
two-year period following the Date of Termination; or
 
(ii) Finance, join, operate or control any business, operation or activity which
competes with any business, operation or activity conducted or proposed to be
conducted by the Company or any Affiliates or which is in the same or a similar
line of business as the Company or any Affiliates, at any time during the
Executive’s employment with the Company or any Affiliates or during such
two-year period following the Date of Termination; or
 
(iii) Offer or provide employment to, hire or engage (whether on a full-time,
part-time or consulting basis or otherwise) any individual who has been an
employee of the Company or any Affiliates within two years prior to such offer,
hiring or engagement.
 
(b) Enforceability. The Executive acknowledges the regional scope of the
business of the Company and the Affiliates. Notwithstanding the foregoing, in
the event that any provision of this Section is found by a court of competent
jurisdiction to exceed the time, geographic or other restrictions permitted by
applicable law in any jurisdiction, then such court will have the power to
reduce, limit or reform (but not to increase or make greater) such provision to
make it enforceable to the maximum extent permitted by law, and such provision
will then be enforceable against the Executive in its reduced, limited or
reformed manner; provided, however, that a provision will be enforceable in its
reduced, limited or reformed manner only in the particular jurisdiction in which
a court of competent jurisdiction makes such determination. In addition, the
parties agree that the provisions of this Section will be severable in
accordance with subsection 13(e).
 
Section 8.
Non-Solicitation.

 
The Executive hereby understands, acknowledges and agrees that, by virtue of his
positions with the Company and any Affiliates, the Executive has and will have
advantageous familiarity and personal contacts with the customers, wherever
located, of the Company or any of the Affiliates
 


13

--------------------------------------------------------------------------------




and has and will have advantageous familiarity with the business, operations and
affairs of the Company or any of the Affiliates. In addition, the Executive
understands, acknowledges and agrees that the business of the Company and the
Affiliates is highly competitive. Accordingly, at all times while the Executive
is employed by the Company or any of the Affiliates and for a two-year period
following the Date of Termination, the Executive will not, directly or
indirectly, or individually or together with any other Person, as owner,
shareholder, investor, member, partner, proprietor, principal, director,
officer, employee, manager, agent, representative, independent contractor,
consultant or otherwise:
 
Solicit in any manner, seek to obtain or service any business of any Person who
is or was a customer or an active prospective customer of the Company or any of
the Affiliates during the two-year period prior to the Date of Termination; or
 
Request or advise any customers, suppliers, vendors or others who were doing
business with the Company or any of the Affiliates during the two-year period
prior to the Date of Termination, or any other Person, to terminate, reduce,
limit or change their business or relationship with the Company or any of the
Affiliates; or
 
Induce, request or attempt to influence any employee of the Company or any of
the Affiliates who was employed by the Company or any Affiliates during the
two-year period prior to the Date of Termination, to terminate his or her
employment with the Company or any of the Affiliates.
 
Section 9.
Periods of Noncompliance and Reasonableness of Periods.

 
The restrictions and covenants contained in Sections 7 and 8 will be deemed not
to run during all periods of noncompliance, the intention of the parties hereto
being to have such restrictions and covenants apply during the Term of this
Agreement and for the full periods specified in Sections 7 and 8. The Company
and the Executive understand, acknowledge and agree that the restrictions and
covenants contained in Sections 7 and 8 are reasonable in view of the nature of
the business in which the Company and the Affiliates are engaged, the
Executive’s positions with the Company and the Affiliates and the Executive’s
advantageous knowledge of and familiarity with the business, operations, affairs
and customers of the Company and the Affiliates.
 
The Company’s obligation to pay the amounts otherwise payable to the Executive
pursuant to this Agreement will immediately terminate in the event that the
Executive breaches any of the provisions of Sections 6, 7 or 8. Notwithstanding
the foregoing:
 
the covenants of the Executive set forth in Sections 6, 7 and 8 will continue in
full force and effect and be binding upon the Executive;
 
the Company will be entitled to the remedies specified in Section 11; and
 
the Company will be entitled to its damages, costs and expenses (including,
without limitation, reasonable attorneys fees and expenses) resulting from or
relating to the Executive’s breach of any of the provisions of Sections 6, 7 or
8.
 


14

--------------------------------------------------------------------------------




Section 10.
Survival of Certain Provisions.

 
Upon any termination of the Executive’s employment with the Company, the
Executive and the Company hereby expressly agree that the provisions of Sections
5, 6, 7, 8, 9, 10, 11, 12 and 13 will continue to be in full force and effect
and binding upon the Executive and the Company in accordance with the applicable
respective provisions of such Sections.
 
Section 11.
Remedies.

 
The Executive agrees that the Company or an Affiliate will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any actual, threatened or attempted breach by the Executive of any provision of
Sections 6, 7 or 8. Accordingly, in the event of a breach or a threatened or
attempted breach by the Executive of any provision of Sections 6, 7 or 8, in
addition to all other remedies to which the Company and Affiliates are entitled
at law, in equity or otherwise, the Company and Affiliates may be entitled to a
temporary restraining order and a permanent injunction or a decree of specific
performance of any provision of Sections 6, 7 or 8. The foregoing remedies will
not be deemed to be the exclusive rights or remedies of the Company or an
Affiliate for any breach of or noncompliance with this Agreement by the
Executive but will be in addition to all other rights and remedies available to
the Company or Affiliate at law, in equity or otherwise.
 
Section 12.
Indemnification.

 
The Company will indemnify the Executive (and his legal representatives or other
successors) to the fullest extent permitted (including payment of expenses in
advance of final disposition of the proceeding) by the Articles of Incorporation
and By-Laws of the Company as in effect at such time. The Executive will be
entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by him or his legal
representatives in connection with any action, suit or proceeding to which he
(or his legal representatives or other successors) may be made a party by reason
of his being or having been a director, officer or employee of the Company or
any of its subsidiaries. If any action, suit or proceeding is brought or
threatened against the Executive in respect of which indemnity may be sought
against the Company pursuant to the foregoing, the Executive will notify the
Company promptly in writing of the institution of such action, suit or
proceeding, and the Company will assume the defense hereof and the employment of
counsel and payment of all fees and expenses.
 
Section 13.
Miscellaneous.

 
(a) Assignment. This Agreement is personal in nature and no party hereto will,
without the prior written consent of the other party hereto, assign or transfer
this Agreement or any rights or obligations hereunder, except as provided
pursuant to subsection 13(p) or as otherwise provided herein. Without limiting
the foregoing, the Executive’s right to receive compensation hereunder will not
be assignable or transferable by the Executive, whether by pledge, creation of a
security interest or otherwise, other than a transfer by the Executive’s will or
by the laws of descent, and in the event of any attempted assignment or transfer
contrary to this
 


15

--------------------------------------------------------------------------------




Section, the Company will have no liability to pay any amounts so attempted to
be assigned or transferred. Notwithstanding the foregoing or anything herein to
the contrary, this Agreement may be assigned by the Company to any Affiliate
without the prior consent of the Executive.
 
(b) Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement. The waiver by either
party hereto of a breach of or noncompliance with any provision of this
Agreement will not operate or be construed as a continuing waiver or a waiver of
any other or subsequent breach or noncompliance hereunder. The failure or delay
of either party at any time to insist upon the strict performance of any
provision of this Agreement or to enforce its rights or remedies under this
Agreement will not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
 
(c) Amendment. This Agreement may be amended, modified or supplemented only by a
written agreement executed by all of the parties hereto.
 
(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and will not be considered in the interpretation or construction of
this Agreement.
 
(e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement will be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision will be considered divisible and the court
making such determination will have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision will then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision will be enforceable in its reformed, reduced
or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.
 
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original, but such counterparts will together
constitute one and the same agreement.
 
(g) Construction. This Agreement will be deemed to have been drafted by both
parties hereto. This Agreement will be construed in accordance with the fair
meaning of its provisions and its language will not be strictly construed
against, nor will ambiguities be resolved against, any party.
 
(h) Review and Consultation. The Executive hereby acknowledges and agrees that
he (i) has read this Agreement in its entirety prior to executing it, (ii)
understands the provisions,
 


16

--------------------------------------------------------------------------------




effects and restrictions of this Agreement, (iii) has consulted with such of his
own attorneys, accountants and financial and other advisors as he has deemed
appropriate in connection with his execution of this Agreement, and (iv) has
executed this Agreement voluntarily. THE EXECUTIVE HEREBY UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE, COUNSEL OR
RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM ANY DIRECTOR OR EMPLOYEE OF,
OR ANY ATTORNEY, ACCOUNTANT OR ADVISOR FOR, THE BANK OR THE HOLDING COMPANY.
 
(i) Attorneys’ Fees. Each party hereto will pay the other party’s reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) in connection with such other party successfully enforcing
any provision or provisions of this Agreement (except as otherwise provided
herein) against the breaching party (whether by litigation, arbitration,
mediation, settlement or negotiation).
 
(j) Entire Agreement. This Agreement supersedes all other prior understandings,
commitments, representations, negotiations, contracts and agreements, whether
oral or written, between the parties hereto relating to the matters contemplated
hereby and constitute the entire understanding and agreement between the parties
hereto relating to the subject matter hereof.
 
(k) Certain References. Whenever in this Agreement a singular word is used, it
also will include the plural wherever required by the context and vice-versa.
All references to the masculine, feminine or neuter genders herein will include
any other gender, as the context requires. Unless expressly provided otherwise,
all references in this Agreement to days will mean calendar, not business, days.
 
(l) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Indiana applicable to contracts made
and to be performed therein.
 
(m) Notices. All notices, requests and other communications hereunder will be in
writing (which will include facsimile communication) and will be deemed to have
been duly given if (i) delivered by hand; (ii) sent by certified United States
Mail, return receipt requested, first class postage pre-paid; (iii) sent by
overnight delivery service; or (iv) sent by facsimile transmission if such fax
is confirmed immediately thereafter by also mailing a copy of such notice,
request or other communication by regular United States Mail, first class
postage pre-paid, as follows:
 

 
If to the Company:
 
Horizon Bancorp
Attention: Chairman of the Board of Directors
515 Franklin Square
Michigan City, Indiana 46360
Telephone: (219) 879-0211
Facsimile: (219) 873-2628
 





17

--------------------------------------------------------------------------------







 
With a copy to (which will not constitute notice):
 
Krieg DeVault llp
Attention: Sharon B. Hearn, Esq.
One Indiana Square, Suite 2800
Indianapolis, Indiana 46204
Telephone: (317) 636-4341
Facsimile: (317) 636-1507
             
If to the Executive:
 
Craig M. Dwight
1412 Jonathan Ct.
LaPorte, IN 46350
 

 
or to such other address or facsimile number as any party hereto may have
furnished to the other parties in writing in accordance herewith, except that
notices of change of address or facsimile number will be effective only upon
receipt.
 
All such notices, requests and other communications will be effective (i) if
delivered by hand, when delivered; (ii) if sent by mail in the manner provided
herein, two business days after deposit with the United States Postal Service;
(iii) if sent by overnight express delivery service, on the next business day
after deposit with such service; or (iv) if sent by facsimile transmission, on
the date indicated on the fax confirmation page of the sender if such fax also
is confirmed by mail in the manner provided herein.
 
(n) Jurisdiction and Venue. The parties hereto hereby agree that all demands,
claims, actions, causes of action, suits, proceedings and litigation between or
among the parties relating to this Agreement, will be filed, tried and litigated
only in a federal or state court located in the State of Indiana. In connection
with the foregoing, the parties hereto irrevocably consent to the jurisdiction
and venue of such court and expressly waive any claims or defenses of lack of
jurisdiction of or proper venue by such court.
 
(o) Recitals. The recitals contained on page one of this Agreement are expressly
incorporated into and made a part of this Agreement.
 
(p) Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, share exchange, combination or
otherwise) to all or substantially all of the business, assets or voting
securities of the Bank or the Holding Company to expressly assume and agree, in
writing, to perform this Agreement in, and any successor will absolutely and
unconditionally assume all of the Company’s obligations hereunder to, the same
manner and extent, and upon the same terms and conditions, that the Company
would be required to perform it if no such succession had taken place. Failure
of the Company to obtain such agreement prior to the effectiveness of any such
succession will be a material breach of this Agreement by the Company and will
entitle the Employee to terminate his employment with the Company for Good
Reason pursuant to subsection 4(c). As used in this Agreement, the Company will
mean the Company as hereinbefore defined and any successor to their business,
assets or voting securities as aforesaid.
 


18

--------------------------------------------------------------------------------




(q) Tax Payments. Anything in this Agreement to the contrary notwithstanding, in
the event the Company’s independent public accountants determine that any
payment by the Company to or for the benefit of the Executive, whether paid or
payable pursuant to the terms of this Agreement, would be non-deductible by the
Company for federal income tax purposes because of Code Section 280G, the amount
payable to or for the benefit of the Executive pursuant to the Agreement will be
reduced (but not below zero) to the Reduced Amount. For purposes of this
Agreement, the “Reduced Amount” will be the amount which maximizes the amount
payable without causing the payment to be non-deductible by the Company because
of Code Section 280G.
 
IN WITNESS WHEREOF, the parties hereto have made, entered into, executed and
delivered this Agreement as of the day and year first above written.
 

 
HORIZON BANK, N.A.
       
By:
/s/ Thomas H. Edwards
   
Thomas H. Edwards,
   
President and Chief Operating Officer
             
HORIZON BANCORP
       
By:
/s/ Robert C. Dabagia
   
Robert C. Dabagia, Chairman
           
EXECUTIVE
         
/s/ Craig M. Dwight
   
Craig M. Dwight




19
 
 

--------------------------------------------------------------------------------